Exhibit 10.8 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made as of November 22, 2016, among the undersigned corporation (the “ Company ”), and each signatory hereto (each, an “ Investor ” and collectively, the “ Investors ”). R E C I T A L S WHEREAS, the Company and the Investors are parties to Exchange Agreements and Purchase Agreements (collectively, the “ Agreements ”), dated as of the date hereof, as such may be amended and supplemented from time to time; WHEREAS, the Investors’ obligations under the Agreements are conditioned upon certain registration rights under the Securities Act of 1933, as amended (the “ Securities Act ”); and WHEREAS, the Investors and the Company desire to provide for the rights of registration under the Securities Act as are provided herein upon the execution and delivery of this Agreement by such Investors and the Company. NOW, THEREFORE, in consideration of the promises, covenants and conditions set forth herein, the parties hereto hereby agree as follows: 1.
